(Appellee/Cross-
                                                                     Appellant)Appellee/s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                         July 8, 2014

                                    No. 04-09-00403-CV

                              THE CITY OF SAN ANTONIO
                                Appellant/Cross-Appellee

                                              v.

                           KOPPLOW DEVELOPMENT, INC.,
                               Appellee/Cross-Appellant

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2004-CI-08167
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                       ORDER

       Sitting:      Karen Angelini, Justice
                     Rebeca C. Martinez, Justice
                     Patricia O. Alvarez, Justice

       The panel has considered the appellant/cross-appellee’s Motion for Rehearing, and the
motion is DENIED.


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court